                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                           1:20-cv-00189-MR

IAIAN EVANS MCCLELLAN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                             ORDER
                                 )
DAVID E. COTHRAN, et al.,        )
                                 )
              Defendants.        )
________________________________ )

       THIS MATTER is before the Court on Plaintiff’s letter directed to the

Clerk of Court [Doc. 9], which the Court construes as a motion to amend his

Complaint.

       Pro Se Plaintiff Iaian Evans McClellan (“Plaintiff”) filed his Complaint

on July 10, 2020, seeking relief under 42 U.S.C. § 1983.1 [Doc. 1]. Plaintiff

has moved to proceed without prepayment of fees and the Clerk is waiting

to receive Plaintiff’s Prisoner Trust Account Statement from Plaintiff’s current

place of incarceration, Marion Correctional Institution. [See Docs. 3, 8].

Initial review of Plaintiff’s Complaint, therefore, has not yet been conducted.

On July 16, 2020, the Clerk mailed Plaintiff an Order of Instructions advising


1
 Plaintiff filed his action in the Eastern District of North Carolina on July 10, 2020. The
same day, the Richard E. Meyers II, United States District Judge, transferred the action
to this District where venue is appropriate. [Doc. 5].


         Case 1:20-cv-00189-MR Document 12 Filed 08/04/20 Page 1 of 3
Plaintiff of “several essential requirements of proceeding in this Court

pursuant to Standing Order 3:19-mc-54-FDW.”                    [Doc. 7]. In this Order,

Plaintiff was instructed that all documents in this case must include the case

number at the top of the first page. Plaintiff was also instructed that, “[l]etters

to the Clerk of Court or Judge will not be answered. Only Motions will be

ruled on by the Court.” [Id. at ¶¶ 4-5].

         Plaintiff’s letter to the Clerk, which contains no case number, asks the

Clerk to make certain “’common sense’ corrections” to his Complaint or, in

the alternative, to mail Plaintiff’s Complaint back to him so that he may make

the corrections. Typically, such letters would be ignored in accordance with

the Order of Instructions in this case. Because, however, this Order was

necessarily not received by Plaintiff before he mailed this letter, the Court will

treat it as a motion to amend Plaintiff’s Complaint.

         Here, leave of Court is not necessary for Plaintiff to amend his

Complaint “once as a matter of course.” See Fed. R. Civ. P. 15(a)(1). Initial

review has not been conducted and no responsive pleading is yet due. See

id. Even if leave were required, the Court would freely grant it. See Fed. R.

Civ. P. 15(a)(2). As such, although not required for Plaintiff to proceed, the

Court will grant Plaintiff’s motion to avoid confusion on this issue.2


2
    In granting Plaintiff’s motion to amend, the Court makes no determination on Plaintiff’s
                                              2

            Case 1:20-cv-00189-MR Document 12 Filed 08/04/20 Page 2 of 3
      The Court further advises Plaintiff that his amended complaint must be

complete in and of itself.      This is because the amended complaint will

supersede the original complaint, meaning the original complaint will no

longer have any force. In other words, Plaintiff may not amend the complaint

“piecemeal”—he simply cannot add on to what he has already alleged in the

complaint. To this extent, the Court will instruct the Clerk to mail Plaintiff a

new Section 1983 form for Plaintiff to submit an amended complaint.

                                      ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s motion to amend

complaint [Doc. 9] is GRANTED. Plaintiff shall file his amended complaint

within thirty (30) days of this Order or his Complaint may be dismissed

without prejudice and without further notice to Plaintiff.

      IT IS FURTHER ORDERED that the Clerk is respectfully instructed to

mail Plaintiff a blank Section 1983 form.

      IT IS SO ORDERED.              Signed: August 4, 2020




pending “Motion for Extension of Time to File Claim After Three Year Deadline,” which
Plaintiff filed with his Complaint in this matter. [Doc. 2].
                                           3

        Case 1:20-cv-00189-MR Document 12 Filed 08/04/20 Page 3 of 3
